§AO 245[) (CASD) (Rev lli?) ludgment in a Criminal Case For Revocations

 

 

Sheet l
UNITED STATES DISTRICT CoURT
soUTHERN DISTRICT or cALiFoRNlA
UNITED STATES OF AMERlCA JUDGMENT IN A CRIMINAL CASE

V. (For Revocation of Probation or Supervised Release)

‘ Cesar Dam-el notes _1 (For Oi`fenses Cornmitted On or After November l, 1987)

Case Number; l4-cr~0|231-JAH-l

 

 

Robert Carriedo
Defendant`s Attorney
REGISTRATION No. 23769298
THE DEFENDANT:
|:i admitted guilt to violation ofallegation(s) No. l ' 8
|:i was found in violation of allegation(s) No. after denial ol`gui|t.

 

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s):

All§gation Number Nature of Violation

1 Failure to pay restitution and/or line (nv25)

2,5,7 Unlawful use of controlled substance (nv3)
3,4,6 Failure to be truthful and/or follow instructions (nv8)

3 F ailure to participate in mental health treatment (nv22)

Supervised Release is revoked and the defendant is sentenced as provided in pages 2 through 5 of thisjudgment.
This sentence is imposed pursuant to the Sentencing Rel'orrn Act of 1984.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence. or mailing address until all lines, restitution, costs, and special assessments im osed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney otp any material change in the
defendant’s economic circumstances

August lO, 2018

Date ol` Imposition of Sentence

 

 

 

F l L E D ON. JOHN A. I`-IOUSTON”

NITED STATES DISTRICT JUDGE

NUV 16 2018

cLERK, u.s. olstmc'r coua'r
soutl-lERN o\s'rRic'r or cALlFoRNIA
BY 1 /lZ ( DEPuTY

"\

 

 

 

l4-cr-0123 ]-JAH-l

AO 245D (CASD) {Rev. E!lZ) Judgment in a Crimmal Case for Revocations
Sheet 2 _ Imprisonmem

Judgment j Page 2 of 5

 

DEFENDANT: Cesar DanielFlores -l
CASE NUMBER= 14-¢r.0123 1-JAH_1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

Five months.

The court makes the following recommendations to the Bureau of Prisons:
The Court recommends custody in a facility with mental health counseling and treatment

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marsha| for this district:

|:| at Ea.m. |:| p.m. on

as notified by the United States Marshal.

 

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

m before

m as notified by the United States Marshai.

 

|:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
uNlTED sTATEs MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

l4-cr-0123 l-JAH-l

AO 245D (CASD) (Rev. lf12) Judgment in a Criminal Case for Revocati`ons
Sheet 3 _ Supervised Release

 

Judgment_?age 3 of 5
DEFENDANT: Cesar DanielFlores -]

CASE NUMBER: l4-cr-01231-.IAH-l
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall he on supervised release for a term of:

Twcnty-four months.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release ii°om
the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.
For oj_”fenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testi'ng requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of

future substance abuse. (Check, if applicable.)

The defendant shall not possess a firearm, ammunitioo, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000. pursuant to |8 USC sections 3563(a)}&7) and 3_583(d). _ h .
m The de endant shall comply with the requirements of the Sex Offender egistration and Notification Act (42 U.S.C. § 16901, et scq.) as directed

by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in which he or she residcs, works, is a student, or
was convicted of a qualifying offense. (Check if applicable.)

m The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement ofthe term of supervised release in accordance with the Schedule of Payments set
forth in this judgment

The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3} the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation officer;
4) the defendant shall support his or her dependents and meet other family respon sibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours ofbeing arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission ofthe court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal

record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant’s compliance with such notification requirement.

l4-cr-[}123 l-JAH-l

AO 245D {CASD) [Rev. lle) .ludgment in a Crimi`nal Case for Revocations
Sheet 4 j Special Conditions

 

Judgment_Page J_ of _5_
DEFENDANT: Cesar DanielFlores -l

CASE NUMBER: l4-cr-0123 l-JAH-I

SPECIAL CONDITIONS OF SUPERVISION

Submit person, residence, office or vehicle to a search, conducted by a United States Probation Ofticer ata reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a
search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to'
this condition.

|] If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally and report to the probation
officer within 24 hours of any reentry to the United States; supervision waived upon deportation, exclusion or voluntary departure

|:| Not transport, harbor, or assist undocumented aliens.
ij Not associate with undocumented aliens or alien smugglers.

m Not reenter the United States illegally.

|:| Not enter the Republic of Mexico without written permission of the Court or probation officer.

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

|:] Not possess any narcotic drug or controlled substance without a lawful medical prescription

|:| Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any fonn.

Participate in a program of mental health treatment as directed by the probation officer, take all medications as prescribed by a
psychiatrist/physician, and not discontinue any medication without permissionl The Court authorizes the release of the presentence report
and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal release of
information between the probation officer and the treatment provider. May be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on the defendants ability to pay.

l:l Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
officer, if directed

Provide complete disclosure of personal and business financial records to the probation officer as requested.

m Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without approval of the
probation officer.

El Seek and maintain full time employment andfor schooling or a combination of both.
ij Resolve all outstanding warrants within days.
|:] Complete hours of community service in a program approved by the probation officer within

Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120 days.

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and counseling, as directed by the
probation officer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based on the defendants ability to pay.

Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Off`icer at a reasonable time and in
a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to

a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant
to this condition.

l4-cr-01231-JAH-l

AO 2453 Judgment in Criminal Case

Sheet 5 _ Criminal Monetary Penalties
H

 

 

.ludgment_ Page ___5_ of 5
DEFENDANT? Cesar Daniel Flores
CASE NUMBER: 14-cr-0]23l-JAH-l
RESTITUTION
The defendant shall pay restitution in the amount of $7»727~00 unto the United States of America.

This sum shall be paid immediately
" as follows:

Pay restitution in the amount of $7,727 through the Clerk, U. S. District Court. Payment of restitution shall be forthwith
During any period of incarceration the defendant shall pay restitution through the Inmate Financial Responsibility
Program at the rate of 50% of the defendant’s income, or 525.00 per quarter, whichever is greater. The defendant shall
pay the restitution during his supervised release at the rate of $200 per month. These payment schedules do not foreclose
the United States from exercising all legal actions, remedies, and process available to it to collect the restitution judgment.

Restitution is to be paid in the following cases to the following victims and distribution is to be made on a pro rata basis,
concurrent as to cases l3CR349l-JAH and 14CR123 1-JAH

Docket f Victirn Amount Address
13CR0349l-OOl-JAH $l,981 2245 Fenton Parkway, #107
San Diego County Credit Union San Diego, CA 92108
l4CR0123l-001-JAH $4,946 2750 Van Ness Avenue
Chase Manhattan Bank San Francisco, CA 94109
Wells Fargo Bank $800 4601 E. 2nd Street

Long Beach, CA 90803

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney’s Of`fice
of any change in the defendant’s mailing or residence address, no later than thirty (30) days after the change occurs.

The Court has determined that the defendant does not have the ability co pay interest lt is ordered rhar:

_
X The interest requirement is waived

The interest is modified as follows:

l4-cr-0]23 l-JAH-I

